MEMORANDUM **
This is a petition for review of the decision of the Board of Immigration Appeals affirming the immigration judge’s decision finding him removable and denying him cancellation of removal.
The questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner’s two convictions are crimes involving moral turpitude which render him removable. See United States v. Esparza-Ponce, 193 F.3d 1133, 1136 (9th Cir.1999); Wadman v. INS, 329 F.2d 812, 814 (9th Cir.1964).
We lack jurisdiction to consider the agency’s discretionary denial of cancellation of removal. Cf. Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003).
Petitioner’s remaining contentions are without merit. See 8 C.F.R. §§ 239.2(a)(6), 1239(c) (permitting cancellation of an improvidently granted notice to appear without prejudice to either party); Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (petitioner must show error and prejudice to prevail on a due process challenge).
Accordingly, we summarily deny the petition for review. All other motions are denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.